2021 WI 15

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP1748-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Craig A. Knapp, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Craig A. Knapp,
                                 Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST KNAPP

OPINION FILED:         February 25, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam. ZIEGLER, J. concurs, joined by REBECCA GRASSL
BRADLEY, DALLET, HAGEDORN, and KAROFSKY, JJ.
NOT PARTICIPATING:



ATTORNEYS:
                                                                          2021 WI 15
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.   2019AP1748-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Craig A. Knapp, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
            Complainant,                                          FEB 25, 2021
      v.                                                             Sheila T. Reiff
                                                                  Clerk of Supreme Court
Craig A. Knapp,

            Respondent.




      ATTORNEY     disciplinary        proceeding.         Attorney's         license

revoked.


      ¶1    PER CURIAM.        We review the recommendation of Referee

Robert E. Kinney that the license of Craig A. Knapp to practice

law in Wisconsin be revoked due to professional misconduct.                         The

referee also recommends that Attorney Knapp be ordered to pay

restitution      and   the   full     costs    of   this      proceeding.           The

referee's recommendation is based on a stipulation entered into

between    Attorney    Knapp    and    the    Office    of    Lawyer      Regulation

(OLR).
                                                                            No.       2019AP1748-D



       ¶2     We     adopt          the      referee's        findings      of         fact    and

conclusions of law and agree that the seriousness of Attorney

Knapp's professional misconduct warrants the revocation of his

law license.          We further agree that he should pay restitution

and that he should pay the full costs of this proceeding, which

are $5,786.79 as of September 29, 2020.

       ¶3     Attorney          Knapp      was    admitted       to     practice         law   in

Wisconsin in 1989 and practiced in Wausau.                               In 1991 Attorney

Knapp received a consensual private reprimand for a conflict of

interest violation.                 Private Reprimand No. 1991-31 (electronic

copy        available          at      https://compendium.wicourts.gov/app/raw/

000053.html).

       ¶4     Attorney Knapp's law license is currently suspended

for failure to pay State Bar of Wisconsin dues and failure to

comply with continuing legal education requirements.

       ¶5     On     September         17,    2019,     the    OLR     filed      a    complaint

alleging       that          Attorney        Knapp      committed       nine          counts    of

professional misconduct.                  Attorney Knapp filed an answer to the
complaint on November 15, 2019.                      On March 16, 2020, the parties

entered      into    a       partial      stipulation.         On    July   30,        2020,   the

parties      filed       a    comprehensive          stipulation       in   which       Attorney

Knapp pled no contest to all nine counts of misconduct alleged

in the OLR's complaint, agreed to the revocation of his law

license, and agreed to make restitution to his client.                                         The

following facts are taken from the stipulation.

       ¶6     In     January         2017,       T.B.    hired        Attorney         Knapp    to
represent T.B. and his company, LJB Services, LLC, in a matter
                                                 2
                                                                      No.     2019AP1748-D



involving Stone Ridge Meat & Country Market, Inc., and D&K Land

Development, LTD.        T.B. is the sole member of LJB Services.

       ¶7    On January 4, 2017, Attorney Knapp sent a letter to

Attorney Thomas Lorenson, counsel for Stone Ridge, in which he

said   he    would    accept    service       of    any    legal    process     for    LJB

Services as well as the delivery of any dividend checks.                                On

September 11, 2017, acting on behalf of Stone Ridge, Attorney

Lorenson sent Attorney Knapp a dividend check payable to LJB

Services and Attorney Knapp in the amount of $28,526.25.

       ¶8    On September 15, 2017, Attorney Knapp deposited the

check in his client trust account at the River Valley Bank in

Wausau, Wisconsin.        On September 28, 2017, Attorney Knapp issued

a trust account check payable to T.B. in the amount of $23,608.

This should have left a balance of $4,918.25 attributable to LJB

Services     in   Attorney      Knapp's       trust      account.      In     fact,    the

balance in the trust account after the check was presented was

$67.03.

       ¶9    On   October      4,    2017,    Attorney      Knapp    deposited        three
more    checks       payable    to     T.B.       and     LJB     Services,     totaling

$7,987.35, into the trust account.                  The balance in to the trust

account after making this deposit should have been $12,905.60

when in fact it was only $7,054.38.

       ¶10   In a letter dated November 6, 2017, Attorney Knapp

provided     an   account      summary       to     T.B.    showing     that     he    was

currently     holding     $12,905.60         in    his    trust    account     for    T.B.

Attorney Knapp's representation was false because the balance in
the trust account for T.B. as of November 6, 2017 was $5,921.28.
                                             3
                                                                  No.    2019AP1748-D



       ¶11   On December 29, 2017, without having made any other

disbursements on behalf of T.B., the balance in Attorney Knapp's

trust account was $11.03.

       ¶12   On January 26, 2018, Attorney Knapp deposited a check

payable to T.B. and LJB Services in the amount of $20,538.90

into his trust account.            After that deposit, there should have

been   $33,444.50     of     T.B.'s   funds     in     Attorney    Knapp's     trust

account when in fact only $20,549.93 of T.B.'s funds were in the

trust account.

       ¶13   On   February    8,    2018,     the    Internal     Revenue    Service

(IRS) sent Attorney Knapp a Notice of Levy on Wages, Salary and

Other Income relating to T.B. in the amount of $63,035.74.                         On

that same date, the IRS sent a similar Notice of Levy to River

Valley Bank for taxpayer DFK Chartered, Attorney Knapp's law

firm, also in the amount of $63,035.74.                      The Notice of Levy

directed the bank to hold funds in the taxpayer's account for 21

days before it sent the money to the IRS.                     The 21 day period

would have ended on March 1, 2018.                   As of March 1, 2018, the
balance in Attorney Knapp's trust account was $553.63.                         River

Valley Bank did not disburse any funds to the IRS from Attorney

Knapp's trust account.

       ¶14   On February 14, 2018, Attorney Knapp authorized five

electronic    ACH   payments       from   his       trust   account     to   the   IRS

totaling $16,302.40.          The five transactions either had to be

initiated by Attorney Knapp or authorized by him in advance.

       ¶15   On February 22, 2018, Attorney Knapp's trust account
became overdrawn and had a negative balance of $1,383.90.                      As of
                                          4
                                                          No.   2019AP1748-D



that date, Attorney Knapp failed to hold in trust, and converted

for   other    purposes,   all   $33,444.50   that   he   should   have   be

holding in his trust account on behalf of T.B.

      ¶16     On February 26, 2018, a trust account check in the

amount of $2,881.43 payable to the IRS, issued by Attorney Knapp

on February 12, 2018, was presented for payment, causing an

overdraft of $1,851.90 in the trust account.

      ¶17     On March 7, 2018, T.B. emailed Attorney Knapp asking

for the amount he was holding in his trust account for LJB

Services.      On March 11, 2018, Attorney Knapp emailed T.B. back

and falsely advised the amount was $33,444.50, when in fact, the

balance in the trust account on that date was $553.63.

      ¶18     On March 12, 2018, T.B. emailed Attorney Knapp stating

he would like to pick up a check from Attorney Knapp's office.

On March 13, 2018, Attorney Knapp emailed T.B. and advised he

would be out of the office but asked for the amount that T.B.

needed and said he would mail the check to him.           T.B. replied by

asking if Attorney Knapp could leave a check in the amount of
$24,873 for him in an envelope at the office so T.B. could pick

it up.      Attorney Knapp responded by email the same day, saying

"[h]old off til we can talk to you about an irrevocable trust."

T.B. responded by email that if Attorney Knapp did not have time

to do the trust in the next 30 days, he would need to pick up

the check the following day.        Attorney Knapp emailed back saying

he was on his way to the Twin Cities and would get back to T.B.

the following week with a date they could meet.            Attorney Knapp
and T.B. scheduled a meeting for May 1, 2018 at Attorney Knapp's
                                     5
                                                    No.   2019AP1748-D



office.     T.B. drove to Attorney Knapp's office on May 1, 2018

for the meeting, but Attorney Knapp did not show up.

    ¶19     On May 9, 2018, T.B. sent a letter to Attorney Knapp

telling him to send a check for all of the cash he was holding

for LJB Services in the trust account as well as any bill for

services.    Attorney Knapp failed to send the check.     On May 17,

2018, T.B. emailed Attorney Knapp requesting a check for the

balance of his funds.      On May 21, 2018, Attorney Knapp emailed

T.B. back saying he would check the account and forward the

check to T.B.      On May 30, 2018, T.B. emailed Attorney Knapp

asking why he had not yet received the check.

    ¶20     On May 31, 2018, Attorney Knapp emailed T.B. saying

that he had mailed the check the previous week and that there

might be a delay due to Memorial Day.     Attorney Knapp also said

he would "check with the post office and put a trace on it."

T.B. never received a check for the balance of his trust account

funds.

    ¶21     On June 6, 2018, T.B. again emailed Attorney Knapp and
made a final request for the entire balance of $33,444.50 of his

funds in Attorney Knapp's trust account.        Also in June 2018,

T.B. sent a certified letter to Attorney Knapp requesting the

return of his funds.       Attorney Knapp's staff signed for the

letter, but Attorney Knapp did not respond to either the email

or the certified letter.

    ¶22     On June 19, 2018, T.B. confronted Attorney Knapp at a

bar near Attorney Knapp's office and requested the money.        T.B.
emailed Attorney Knapp later that day saying he expected a check
                                  6
                                                                               No.     2019AP1748-D



for the full amount in the trust account for LJB Services by

June 22, 2018.

       ¶23    On June 29, 2018, T.B. signed a resolution on behalf

of LJB Services terminating Attorney Knapp's representation and

calling      for   the       return     of    all      funds       and    property       held    by

Attorney Knapp.

       ¶24    On July 5, 2018, Attorney Alan Panek sent Attorney

Knapp   a     letter      advising         that       he    represented         T.B.     and    LJB

Services;      that          Attorney        Knapp's         representation            had     been

terminated;        and       that     Attorney             Knapp    was       to     provide     an

accounting, full payment of client funds, and the client's file.

The letter was personally served on Attorney Knapp, but he did

not respond.

       ¶25    On July 17, 2018, Attorney Panek telephoned Attorney

Knapp   and    left      a    message      asking          why   Attorney      Knapp     had    not

responded     to    the       July    5,     2018     letter.            On   July     17,   2018,

Attorney Panek filed a grievance against Attorney Knapp with the

OLR.
       ¶26    On July 17, 2018, Attorney Knapp sent a letter to T.B.

falsely saying that the $33,444.50 which he had in his trust

account for LJB Services had been seized by the IRS.                                  He claimed

the IRS executed a levy on his trust account for an IRS lien

against T.B. personally.                In a letter dated August 29, 2018 to

the OLR intake staff, Attorney Knapp stated:

       On February 12, 2018, the IRS executed a levy on my
       trust account against money held for [T.B.] of LJB
       Services. The IRS took the $33,444.50 and applied it
       to [T.B.'s] tax liability.   I do not know how they

                                                  7
                                                                       No.     2019AP1748-D


       found out about our relationship, but assume it was
       through DFI records. I informed [T.B.] of this loss,
       but he accused me of stealing it.
       ¶27   Attorney Knapp's statements to the OLR about the IRS

seizure of funds were false.

       ¶28   Attorney Knapp's practice was primarily devoted to tax

preparation, and his work was usually completed before he billed

his clients and collected funds.

       ¶29   Between September 2017 and January 2019, River Valley

Bank records reflect that Attorney Knapp deposited earned fees
from 20 checks totaling $7,990 into his trust account.                           The bank

records did not show disbursement from the trust account in the

same    or   similar      amounts       as   the      deposits,       indicating        that

Attorney Knapp deposited earned fees to his trust account and

held them there.

       ¶30   Between September 2017 and January 2019, River Valley

Bank records reflect that Attorney Knapp made disbursements to

himself,     his    law   firm,   or     his     employee      totaling       $16,900.65.

Attorney     Knapp    did   not     include      any     notations      of     applicable

client matters on these trust account checks.                     The amount of the
disbursements        exceeded     the    amount        of    earned     fees     that    he

deposited to the trust account by $8,910.65.                          Because Attorney

Knapp did not have sufficient earned fees in the trust account

to cover the disbursements, he converted other third-party funds

in order to make these payments.

       ¶31   Between      September      2017      and      January    2019,     Attorney

Knapp    also      made   disbursements          to    other    third        parties    not
identifiable to any client matter totaling $22,515.68.                            Between

                                             8
                                                                                 No.   2019AP1748-D



September     2017       and        January     2019,         Attorney       Knapp       made    15

electronic        disbursements             from       his     trust       account       totaling

$18,352.93.

       ¶32   Between August 2018 and February 2019, River Valley

Bank   records         reflect       that     Attorney         Knapp       had     a   number    of

overdrafts        on    his    trust        account          and    was    charged       multiple

overdraft fees.

       ¶33   On January 4, 2019, Attorney Knapp made a $100 cash

withdrawal from his trust account.

       ¶34   On    July       25,    2012,    Attorney             Knapp   was     arrested     for

operating a motor vehicle while intoxicated in Marathon County,

Wisconsin.        He was charged with misdemeanor operating a motor

vehicle while intoxicated (OWI), fourth offense

       ¶35   On December 18, 2012, Attorney Knapp pled no contest

and was found guilty and convicted of OWI, fourth offense.                                      The

court revoked his driver's license; ordered an AODA assessment,

installation of an ignition interlock device, payment of a fine,

and participation in the Safe Streets Treatment Options Program.
The court also sentenced Attorney Knapp to 18-months probation

with 60 days in jail.                 The court then imposed 30 days in jail

with Huber privileges and stayed 30 days.                             Attorney Knapp failed

to notify the clerk of this court or the OLR of the conviction.




                                                   9
                                                No.   2019AP1748-D



    ¶36    The OLR's complaint alleged the following counts of

misconduct:

    Count 1:     Upon receiving funds for T.B. and LJB
    Services, by failing to deliver those funds to T.B.,
    Attorney Knapp violated SCR 20:1.15(e)(1).1

    Count 2: By failing to hold in trust funds belonging
    to T.B. and LJB Services, Attorney Knapp violated
    SCR 20:1.15(b)(1).2

    Count 3:   By failing to fully and accurately respond
    to T.B.'s requests for an accounting and information
    concerning the status of funds received on behalf of
    T.B. and LJB Services, Attorney Knapp violated
    SCR 20:1.4(a)(4).3

    Count 4:   By converting funds belonging to T.B. and
    LJB Services; by providing false information to T.B.
    concerning amounts held in his trust account of behalf

    1   SCR 20:1.15(e)(1) provides:

         Upon receiving funds or other property in which a
    client has an interest, or in which a lawyer has
    received notice that a 3rd party has an interest
    identified by a lien, court order, judgment, or
    contract, the lawyer shall promptly notify the client
    or 3rd party in writing. Except as stated in this rule
    or otherwise permitted by law or by agreement with the
    client, the lawyer shall promptly deliver to the
    client or 3rd party any funds or other property that
    the client or 3rd party is entitled to receive.
    2   SCR 20:1.15(b)(1) provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    3rd parties that is in the lawyer's possession in
    connection with a representation.        All funds of
    clients and 3rd parties paid to a lawyer or law firm
    in connection with a representation shall be deposited
    in one or more identifiable trust accounts.
    3  SCR 20:1.4(a)(4) provides:     "A lawyer shall promptly
comply with reasonable requests by the client for information."

                                10
                                                 No.   2019AP1748-D


    of T.B. and LJB Services; by misrepresenting to T.B.
    and Attorney Panek the amount of funds he had been
    holding on behalf of T.B. and LJB Services and that
    the funds had been sized via execution of an IRS levy
    on his trust account; and by misrepresenting to the
    OLR intake staff the amount of funds he had been
    holding on behalf of T.B. and LJB Services and that
    all of the funds had been seized via execution of an
    IRS levy on his trust account Attorney Knapp, in each
    instance, violated SCR 20:8.4(c).4

    Count 5:    By depositing earned fees into his trust
    account, Attorney Knapp violated SCR 20:1.15(b)(3).5

    Count 6:    By making 15 electronic disbursements from
    his   trust    account  totaling   $18,352.93  between
    September 2017 and January 2019, Attorney Knapp
    violated SCR 20:1.15(f)(3).6




    4  SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    5   SCR 20:1.15(b)(3) provides:

         No funds belonging to a lawyer or law firm,
    except funds reasonably sufficient to pay monthly
    account service charges, may be deposited or retained
    in a trust account. Each lawyer or law firm that
    receives trust funds shall maintain at least one draft
    account, other than the trust account, for funds
    received and disbursed other than in a trust capacity,
    which shall be entitled "Business Account," "Office
    Account," "Operating Account," or words of similar
    import.
    6  20:1.15(f)(3) provides: "A lawyer shall not make deposits
to or disbursements from a trust account by way of an electronic
transaction, except as provided in SCR 20:1.15(f)(3)a. through
c."

                                11
                                                                No.   2019AP1748-D


    Count 7:   By making a $100 cash withdrawal from his
    trust     account,    Attorney     Knapp    violated
    SCR 20:1.15(f)(2)a. 7


    Count 8:     By engaging in conduct leading to his
    conviction of OWI, fourth offense, Attorney Knapp
    violated SCR 20:8.4(b).8

    Count 9:   By failing to notify the OLR and the clerk
    of the supreme court of his OWI fourth conviction,
    Attorney Knapp violated SCR 21.15(5),9 enforceable via
    SCR 20:8.4(f).
    ¶37    In   the    stipulation,   Attorney     Knapp    agreed     that   the

facts alleged in the OLR's complaint formed the basis for the

discipline    sought    by   the   OLR,    which   was    the    revocation    of

Attorney Knapp's Wisconsin law license.                  In the stipulation,

Attorney     Knapp    represented     that    he   full     understands       the


    7  SCR 20:1.15(f)(2)a. provides:   "No withdrawal of cash
shall be made from a trust account or from a deposit to a trust
account. No check shall be made payable to "Cash."           No
withdrawal shall be made from a trust account by automated
teller or cash dispensing machine."
    8  SCR 20:8.4(b) provides:   "It is professional misconduct
for a lawyer to commit a criminal act that reflects adversely on
the lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects."
    9   SCR 21.15(5) provides:

         An attorney found guilty or convicted of any
    crime on or after July 1, 2002, shall notify in
    writing the office of lawyer regulation and the clerk
    of the Supreme Court within 5 days after the finding
    or conviction, whichever first occurs. The notice
    shall include the identity of the attorney, the date
    of finding or conviction, the offenses, and the
    jurisdiction. An attorney’s failure to notify the
    office of lawyer regulation and clerk of the supreme
    court of being found guilty or his or her conviction
    is misconduct.

                                      12
                                                                     No.        2019AP1748-D



allegations;        fully     understands     the    ramifications          should       the

court     impose      the     stipulated      level    of        discipline;          fully

understands his right to contest the matter; fully understands

his right to consult with counsel; states that his entry into

the stipulation is made knowingly and voluntarily; states that

he has read the complaint and the stipulation; and that his

entry   into    the     stipulation      represents        his     decision        not   to

contest the allegations in the complaint or the level and type

of discipline sought by the OLR's director.                      The parties agree

that an appropriate level of discipline to impose in response to

Attorney     Knapp's        misconduct   is    the    revocation           of     Attorney

Knapp's     license    to     practice   law    in    Wisconsin       and        an   order

requiring him to pay $33,444.50 restitution to LJB Services.

      ¶38    On August 10, 2020, an in-person plea hearing was held

at which the referee accepted Attorney Knapp's written pleas and

found   that    a     factual    basis     existed     for    all     charges.           In

addition, the referee determined that Attorney Knapp committed

all   nine    counts     of    misconduct      as    set    forth     in        the   OLR's
complaint and stipulation.

      ¶39    The referee issued his report and recommendation on

September 8, 2020.            The referee adopted the findings of fact

contained in the parties' stipulation.                     The referee found that

the OLR had met its burden of proof as to all of the counts of

misconduct alleged in the complaint.                   The referee found that

revocation     of     Attorney     Knapp's     license       was    an      appropriate

sanction for the misconduct.             The referee said Attorney Knapp's
conduct was motivated by dishonesty and selfishness, and his
                                         13
                                                                                No.     2019AP1748-D



conversion of over $33,000 of his client's money was obviously

injurious to the client.                The referee noted that Attorney Knapp

had considerable experience in the practice of law and obviously

knew that what he was doing was wrong.                         The referee said, "[h]is

obfuscation      and       avoidance         behavior        were     clear           evidence      of

consciousness        of    guilt."           The       referee     went     on    to        say   that

Attorney Knapp            "initially embarked upon a course of attempting

to mislead the OLR" and it took extensive discovery on the part

of the OLR before Attorney Knapp "faced up to the full extent of

his wrongdoing."               The referee also agreed that Attorney Knapp

should    make      restitution         to     LJB      Services      in     the        amount     of

$33,444.50      and       that    he    should         pay   the    full        costs       of    this

proceeding.

       ¶40    We will affirm a referee's findings of fact unless

they    are   found        to    be    clearly         erroneous,         but     we     review     a

referee's conclusions of law de novo.                            See In re Disciplinary

Proceedings Against Inglimo, 2007 WI 126, ¶5, 305 Wis. 2d 71,

740 N.W.2d 125. The court may impose whatever sanction it sees
fit    regardless         of    the    referee's         recommendation.                See In      re

Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261

Wis. 2d 45, 660 N.W.2d 686.

       ¶41    Based upon our review of the record, we approve and

adopt the referee's findings of fact and conclusions of law.                                        We

agree    that       the    seriousness            of    Attorney      Knapp's           misconduct

warrants      the     revocation         of       his     license      to        practice         law.

Attorney      Knapp       engaged      in     a    widespread         pattern          of    serious
professional         misconduct         that       has       harmed       his         clients      and
                                                  14
                                                                      No.     2019AP1748-D



tarnished the legal profession.                  Our precedent clearly supports

the    revocation         of   his    law    license.          See,         e.g., In      re

Disciplinary         Proceedings     Against       Gedlen,     2007     WI     121,      305

Wis. 2d 34, 739 N.W.2d 274 (attorney's license revoked based on

28    counts    of    misconduct     which       included    conversion       of   client

funds and multiple trust account violations); In re Disciplinary

Proceedings Against Kramer, 2010 WI 118, 329 Wis. 2d 361, 789

N.W.2d 322 (attorney's license revoked based on 69 counts of

misconduct which included conversion of funds from clients and

third parties and use of a trust account to conceal assets from

the Internal Revenue Service).               We also agree with and adopt the

referee's recommendation that Attorney Knapp be ordered to pay

restitution and the full costs of this proceeding.

       ¶42     IT IS ORDERED that the license of Craig A. Knapp to

practice law in Wisconsin is revoked, effective as of the date

of this order.

       ¶43     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Craig A. Knapp shall pay $33,444.50 restitution
to LJB Services.

       ¶44     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Craig A. Knapp shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $5,786.79.

       ¶45     IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs to the Office of

Lawyer Regulation.

       ¶46     IT    IS    FURTHER     ORDERED       that     the      administrative
suspension      of    Craig    A.    Knapp's      license    to   practice         law   in
                                            15
                                                               No.   2019AP1748-D



Wisconsin, due to his failure to pay mandatory bar dues and for

noncompliance with continuing legal education requirements, will

remain   in    effect   until    each    reason    for   the    administrative

suspension has been rectified pursuant to SCR 22.28(1).

    ¶47       IT IS FURTHER ORDERED that Craig A. Knapp shall comply

with the provisions of SCR 22.26 concerning the duties of a

person   whose    license   to   practice    law   in    Wisconsin    has   been

revoked.




                                        16
                                                                 No.     2019AP1748-D.akz




      ¶48     ANNETTE     KINGSLAND      ZIEGLER,      J.     (concurring).               I

concur in the court's order revoking Attorney Knapp's license to

practice law in Wisconsin.            I write separately to point out that

in Wisconsin the "revocation" of an attorney's law license is

not   truly      revocation   because     the   attorney         may      petition      for

readmittance after a period of five years.                  See SCR 22.29(2).             I

believe that when it comes to lawyer discipline, courts should

say what they mean and mean what they say.                       We should not be

creating false perceptions to both the public and to the lawyer

seeking     to    practice    law     again.        See     In      re     Disciplinary

Proceedings Against Moodie, 2020 WI 39, 391 Wis. 2d 196, 942

N.W.2d 302 (Ziegler, J., dissenting).                  And, as I stated in my

dissent to this court's order denying Rule Petition 19-10, In

the   Matter      of    Amending    Supreme     Court       Rules        Pertaining      to

Permanent Revocation of a License to Practice Law in Attorney

Disciplinary       Proceedings,      I   believe      there      may      be    rare    and

unusual cases that would warrant the permanent revocation of an
attorney's license to practice law.                   See S. Ct. Order 19-10

(issued Dec. 18, 2019) (Ziegler, J., dissenting).

      ¶49     I am authorized to state that Justices REBECCA GRASSL

BRADLEY,      REBECCA    FRANK     DALLET,    BRIAN    HAGEDORN,          and    JILL    J.

KAROFSKY join this concurrence.




                                          1
    No.   2019AP1748-D.akz




1